Name: Commission Delegated Regulation (EU) 2018/674 of 17 November 2017 supplementing Directive 2014/94/EU of the European Parliament and of the Council as regards recharging points for L-category motor vehicles, shore-side electricity supply for inland waterway vessels and refuelling points for LNG for waterborne transport, and amending that Directive as regards connectors for motor vehicles for the refuelling of gaseous hydrogen (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  maritime and inland waterway transport;  organisation of transport;  electrical and nuclear industries;  chemistry;  energy policy;  construction and town planning
 Date Published: nan

 4.5.2018 EN Official Journal of the European Union L 114/1 COMMISSION DELEGATED REGULATION (EU) 2018/674 of 17 November 2017 supplementing Directive 2014/94/EU of the European Parliament and of the Council as regards recharging points for L-category motor vehicles, shore-side electricity supply for inland waterway vessels and refuelling points for LNG for waterborne transport, and amending that Directive as regards connectors for motor vehicles for the refuelling of gaseous hydrogen (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/94/EU of the European Parliament and of the Council of 22 October 2014 on the deployment of alternative fuels infrastructure (1), and in particular Article 4(14), Article 5(3) and Article 6(11) thereof, Whereas: (1) Commission standardisation work aims to ensure that technical specifications for the interoperability of recharging and refuelling points are specified in European or international standards by identifying the required technical specifications taking into account existing European standards and related international standardisation activities. (2) Pursuant to Article 10(1) of Regulation (EU) No 1025/2012 of the European Parliament and of the Council (2), the Commission requested (3) the European Committee for Standardisation (CEN) and the European Committee for Electrotechnical Standardisation (Cenelec) to develop and adopt appropriate European standards (ENs), or to amend existing European standards, for: electricity supply for road, maritime transport and inland navigation; hydrogen supply for road transport; natural gas, including biomethane supply for road, maritime transport and inland navigation. (3) The standards developed by CEN and Cenelec have been accepted by the European industry, in order to ensure Union-wide mobility with vehicles and vessels running on different fuels. (4) By letter of 13 July 2017, CEN and Cenelec informed the Commission of the standards to be applied for publicly accessible alternating current (a.c.) recharging points for L-category motor vehicles. (5) The standard EN ISO 17268 for Gaseous hydrogen land vehicle refuelling connection devices was adopted by CEN and Cenelec in July 2016 and published in November 2016. (6) The standard EN ISO 20519 Ships and marine technology  Specification for bunkering of liquefied natural gas fuelled vessels was adopted by CEN and Cenelec and published in February 2017. (7) Prior to that, the standard EN 15869-2 Inland navigation vessels  Electrical shore connection, three phase current 400 V, up to 63 A, 50 Hz  Part 2: Onshore unit, safety requirements was already adopted in December 2009 and published in February 2010. (8) The Expert Group Sustainable Transport Forum was consulted and provided its advice on the standards that are the subject of this delegated act. (9) The Commission should supplement and amend Directive 2014/94/EU accordingly with the references to the European standards developed by CEN and Cenelec. (10) When new technical specifications identified in Annex II to Directive 2014/94/EU are to be established, updated or supplemented through delegated acts, a transition period of 24 months is to apply. The dates for publishing standards were agreed after discussion with CEN-Cenelec and taking into account the date when new refuelling and recharging points become available, as established by Directive 2014/94/EU, the maturing of the relevant technologies, and the current work of international standardisation organisations, HAS ADOPTED THIS REGULATION: Article 1 The publicly accessible alternating current (a.c.) recharging points reserved for L-category electric vehicles up to 3,7 kVA shall be equipped, for interoperability purposes, with at least one of the following: (a) socket-outlets or vehicle connectors of Type 3a as described in standard EN 62196-2 (for Mode 3 charging); (b) socket-outlets and connectors compliant with IEC 60884 (for Mode 1 or Mode 2 charging). The publicly accessible alternating current (a.c.) recharging points reserved for L-category electric vehicles above 3,7 kVA shall be equipped, for interoperability purposes, with at least socket-outlets or vehicle connectors of Type 2 as described in standard EN 62196-2. Article 2 The shore-side electricity supply for inland waterway vessels shall comply with standard EN 15869-2 Inland navigation vessels  Electrical shore connection, three phase current 400 V, up to 63 A, 50 Hz  Part 2: Onshore unit, safety requirements. Article 3 The refuelling points for LNG for inland waterway vessels or sea-going ships, which are not covered by the International Code of the Construction and Equipment of Ships Carrying Liquefied Gases in Bulk (IGC Code), shall comply with standard EN ISO 20519. Article 4 In Annex II to Directive 2014/94/EU, point 2.4 is replaced by the following: 2.4. Connectors for motor vehicles for the refuelling of gaseous hydrogen shall comply with standard EN ISO 17268 Gaseous hydrogen land vehicle refuelling connection devices .. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 24 May 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 307, 28.10.2014, p. 1. (2) Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (OJ L 316, 14.11.2012, p. 12). (3) M/533 Commission Implementing Decision C(2015) 1330 final of 12 March 2015 on a standardisation request addressed to the European standardisation organisations, in accordance with Regulation (EU) No 1025/2012 of the European Parliament and of the Council, to draft European standards for alternative fuels infrastructure.